UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 96-1542



UNITED STATES OF AMERICA FOR THE USE AND
BENEFIT OF VIRGINIA MIDLAND, INCORPORATED,

                                              Plaintiff - Appellant,

          versus


SALLY E. GREENHOUSE; TROY A. TITUS,

                                            Defendants - Appellees,

          and


GCI, INCORPORATED,

                                                          Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-965-A)


Submitted:   March 24, 1998                 Decided:   June 23, 1998


Before WILKINS and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Raighne Coleman Delaney, MURRAY & JACOBS, Alexandria, Virginia, for
Appellant. James Robert Hart, John Lee Daugherty, DIXON, SMITH &
STAHL, Fairfax, Virginia, for Appellee; Troy A. Titus, Appellee Pro
Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order dismissing its

civil action under the Miller Act and order denying its motion for

reconsideration. We have reviewed the record and the district

court’s opinions and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. United States ex rel.

Virginia Midland, Inc. v. Greenhouse, No. CA-95-965-A (E.D. Va.

Feb. 20 & Mar. 15, 1996). We deny Appellant’s “motion for aid and

direction” and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                2